DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 3 February 2021 is acknowledged.  Claims 7 and 19 have been amended.  Claims 1-22 are pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication 2020/0251626, hereinafter Lee ‘626) in view of Tanaka (US Patent Application Publication 2016/0163537, hereinafter Tanaka ‘537) of record Seo et al. (US Patent Application Publication 2011/0156064, hereinafter Seo ‘064) of record and Krames et al. (US Patent Application Publication 2011/0156056, hereinafter Krames ‘056) of record.
With respect to claim 1, Lee ‘626 teaches (FIGs. 10A-10M) a method for manufacturing a light emitting device substantially as claimed, the method comprising:
providing a wafer (110, 120, 141, 142, 151, 152, 161, 162, and 171b) that comprises, successively from an upper face side:
a bonding layer (171b) ([0171]),
an electrode structure (151, 152, 161, and 162) that comprises:
a plurality of first wires (151) ([0166]),
a plurality of second wires (152) ([0163]), and
an insulating film (161 and 162) that contacts an entirety of a lower surface of the bonding layer (171b) and insulates each of the plurality of first wires (151) from each of the plurality of second wires (152) ([0165-0166]), and
a plurality of first electrodes (141) that are electrically connected to the plurality of first wires (151) ([0161]),
a plurality of second electrodes (142) that are electrically connected to the plurality of second wires (152) ([0161]),
a semiconductor layer (120) electrically connected to the plurality of first electrodes (141) and the plurality of second electrodes (142) ([0153]), and
a growth substrate (110) for the semiconductor layer (120) ([0153]);
bonding (FIG. 10H) the wafer (110, 120, 141, 142, 151, 152, 161, 162, and 171b) to a support substrate (170 and 171a) via the bonding layer (171b) ([0171]);

after removing the growth substrate (110), separating (FIG. 10J) the semiconductor layer (120) into a plurality of light emitting elements ([0178]).
Thus, Lee ‘626 is shown to teach all the features of the claim with the exception of:
wherein the plurality of first electrodes and the plurality of second electrodes are successively formed;
wherein the separating the semiconductor layer into a plurality of light emitting elements comprises forming grooves on a semiconductor layer side surface of the wafer without the growth substrate; and
forming a phosphor layer having protrusions and recesses at a surface thereof such that the phosphor layer covers surfaces of the light emitting elements, which comprises: forming a coating film on surfaces of the light emitting elements by applying a slurry comprising phosphor particles contained in a solvent, and after forming the coating film, vaporizing the solvent in the coating film to form the phosphor layer.
However, Tanaka ‘537 teaches (FIGs. 4A-4D, 6A-6F, and 7-9) successively forming a plurality of first electrodes (26) and a plurality of second electrodes (24) ([0041-0042]).  This is because the plurality of first electrodes (26) are formed directly on the plurality of first wires (13), but the plurality of second electrodes (24) are separated from the plurality of second wires (14) by an intervening layer (25).  This intervening layer (25) may serve a variety of functions including enhancing reflectivity 
Further, Seo ‘064 teaches (FIGs. 11 and 12) separating a semiconductor layer (130) into a plurality of light emitting elements (S1 and S2) by forming grooves (161) on a semiconductor layer side surface of a wafer without a growth substrate (121) ([0070-0071]).  Etching from a semiconductor layer side prevents electric short circuits caused by metallic etching by-products ([0016]).
Still further, Krames ‘056 teaches (FIG. 2) completely covering surfaces of a light emitting element (10, 12, and 14) with a phosphor layer (32 and 34) comprising protrusions and recesses by a slurry comprising phosphor particles in a binder, and subsequently evaporating said binder ([0025]) to more efficiently extract light and reduce optical losses ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of first electrodes and the plurality of second electrodes of Lee ‘626 successively formed as taught by Tanaka ‘537 to enhance reflectivity; to have practiced the separating the semiconductor layer into a plurality of light emitting elements of Lee ‘626 comprising 

With respect to claim 13, Lee ‘626 teaches (FIGs. 10A-10M) a method for manufacturing a light emitting device substantially as claimed, the method comprising:
providing a wafer (110, 120, 141, 142, 151, 152, 161, 162, and 171b) that comprises, successively from an upper face side:
a bonding layer (171b) ([0171]),
an electrode structure (151, 152, 161, and 162) that comprises:
a plurality of first wires (151) ([0166]),
a plurality of second wires (152) ([0163]), and
an insulating film (161 and 162) that contacts an entirety of a lower surface of the bonding layer (171b) and insulates each of the plurality of first wires (151) from each of the plurality of second wires (152) ([0165-0166]), and

a plurality of second electrodes (142) that are electrically connected to the plurality of second wires (152) ([0161]),
a semiconductor layer (120) electrically connected to the plurality of first electrodes (141) and the plurality of second electrodes (142) ([0153]), and
a growth substrate (110) for the semiconductor layer (120) ([0153]);
bonding (FIG. 10H) the wafer (110, 120, 141, 142, 151, 152, 161, 162, and 171b) to a support substrate (170 and 171a) via the bonding layer (171b) ([0171]);
exposing (FIG. 10I) the semiconductor layer (120) by removing the growth substrate (110) from the wafer (110, 120, 141, 142, 151, 152, 161, 162, and 171b) that has been bonded to the support substrate (170 and 171a) ([0172]); and
separating (FIG. 10J) the semiconductor layer (120) into a plurality of light emitting elements ([0178]).
Thus, Lee ‘626 is shown to teach all the features of the claim with the exception of:
wherein the plurality of first electrodes and the plurality of second electrodes are successively formed;
wherein the separating the semiconductor layer into a plurality of light emitting elements comprises forming grooves on a semiconductor layer side surface of the wafer, and such that the grooves penetrate the semiconductor layer and reach the electrode structure; and

However, Tanaka ‘537 teaches (FIGs. 4A-4D, 6A-6F, and 7-9) successively forming a plurality of first electrodes (26) and a plurality of second electrodes (24) ([0041-0042]).  This is because the plurality of first electrodes (26) are formed directly on the plurality of first wires (13), but the plurality of second electrodes (24) are separated from the plurality of second wires (14) by an intervening layer (25).  This intervening layer (25) may serve a variety of functions including enhancing reflectivity ([0041]).  Tajima et al. (US Patent Application Publication 2017/0221962; FIG. 2) of record and Sumitomo et al. (US Patent Application Publication 2015/0364643; FIG. 7) teach similar structures where only the second electrodes have an intervening layer between itself and the second wirings.  When the above teachings of Tanaka ‘537 are applied to the method of Lee ‘626, this would result in an intermediate layer being formed between the plurality of second electrodes (142) and the plurality of second wires (152), and accordingly the plurality of first electrodes and the plurality of second electrodes would be successively formed.
Further, Seo ‘064 teaches (FIGs. 11 and 12) separating a semiconductor layer (130) into a plurality of light emitting elements (S1 and S2) by forming grooves (161) on a semiconductor layer side surface of a wafer, and such that the grooves (161) 
Still further, Krames ‘056 teaches (FIG. 2) completely covering surfaces of a light emitting element (10, 12, and 14) with a phosphor layer (32 and 34) comprising protrusions and recesses by a slurry comprising phosphor particles in a binder, and subsequently evaporating said binder ([0025]) to more efficiently extract light and reduce optical losses ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of first electrodes and the plurality of second electrodes of Lee ‘626 successively formed as taught by Tanaka ‘537 to enhance reflectivity; to have practiced the separating the semiconductor layer into a plurality of light emitting elements of Lee ‘626 comprising forming grooves on a semiconductor layer side surface of the wafer, and such that the grooves penetrate the semiconductor layer and reach the electrode structure as taught by Seo ‘064 to prevent electric short circuits caused by metallic etching by-products; and to have practiced the method of Lee ‘626 further comprising forming a phosphor layer having protrusions and recesses at a surface thereof such that the phosphor layer collectively covers surfaces of the light emitting elements, which comprises: forming a coating film on surfaces of the light emitting elements and the electrode structure through the grooves by applying a slurry comprising phosphor particles contained in a solvent, and after forming the coating film, vaporizing the solvent in the coating film to .

Claims 2, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 as applied to claims 1 and 13 above, and further in view of Ikegami et al. (US Patent Application Publication 2015/0129918, hereinafter Ikegami ‘918) of record.
	With respect to claims 2 and 14, Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 teach the method as described in claims 1 and 13 above with the exception of the additional limitation wherein an average thickness of the phosphor layer is 50 m or less.
However, Ikegami ‘918 teaches a phosphor layer (7) having a thickness less than 50 m ([0041]) that reduces unevenness in distribution light color ([0022]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an average thickness of the phosphor layer of Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 50 m or less as taught by Ikegami ‘918 to reduce unevenness in distribution light color.

With respect to claims 4 and 16, Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 teach the method as described in claims 1 and 13 above with the exception of the additional limitation wherein the step of forming the coating film comprises using a pulsed spray method to form the coating film by spraying a slurry comprising a light transmissive resin and the phosphor particles contained in the solvent.
	However, Ikegami ‘918 teaches at least one spray pulse of a slurry comprising a solvent, a light transmissive resin, and phosphor particles ([0084]) that reduces unevenness in distribution light color ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the step of forming the coating film of Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘050 comprising using a pulsed spray method to form the coating film by spraying a slurry comprising a light transmissive resin and the phosphor particles contained in the solvent as taught by Ikegami ‘918 to reduce unevenness in distribution light color.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 as applied to claims 1 and 13 above, and further in view of Won et al. (US Patent Application Publication 2010/0314647, hereinafter Won ‘647) of record.
With respect to claims 3 and 15, Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 teach the method as described in claims 1 and 13 above with the exception of the additional limitation wherein a thickness of the phosphor layer at a first protrusion 
However, Won ‘647 teaches (FIG. 4) a phosphor layer (20) having protrusions (22) and recesses (22a) formed directly covering a surface of a light emitting element (10), wherein a thickness of the phosphor layer at the protrusions is at least twice a thickness of the phosphor layer at the recesses ([0037]) to improve light efficiency ([0015]) and to emit light of a desired wavelength ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of the phosphor layer at a first protrusion among the protrusions of Lee ‘626, Tanaka ‘537, Seo ‘064, and Krames ‘056 at least twice a thickness of the phosphor layer at a first recess among the recesses as taught by Won ‘647 to improve light efficiency and to emit light of a desired wavelength.

Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Tanaka ‘537, Seo ‘064, Krames ‘056, and Ikegami ‘918 as applied to claims 4 and 16 above, and further in view of Shimokawa et al. (US Patent Application Publication 2010/0140640, hereinafter Shimokawa ‘640) of record.
With respect to claims 5, 6, 17, and 18, Lee ‘626, Tanaka ‘537, Seo ‘064, Krames ‘056, and Ikegami ‘918 teach the method as described in claims 4 and 16 above with the exception of the additional limitations wherein the refractive index of the 
However, Shimokawa ‘640 teaches dimethyl silicone as an art-recognized resin material to seal phosphor particles ([0048]).  Dimethyl silicone has a refractive index in a range of 1.30 to 1.50.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the resin of Shimokawa ‘640 would inherently have the property of a refractive index in a range of 1.30 to 1.50 because the resin is made of dimethyl silicone, which is the same as the resin as disclosed.
Further, Ikegami ‘918 teaches n-heptane as an art-recognized solvent for phosphors ([0085]).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light transmissive resin of Lee ‘626, Tanaka ‘537, Seo ‘064, Krames ‘056, and Ikegami ‘918 comprising dimethyl .

Claims 7, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626 in view of Won ‘647 and Seo ‘064.
With respect to claim 7, Lee ‘626 teaches (FIG. 7) a light emitting device substantially as claimed, comprising:
a light emitting element array chip (120, 141, 142, 151, 152, 161, 162, 170, and 171) comprising:
a support substrate (170) ([0070]),
a bonding layer (171) disposed on the support substrate (170) ([0073]),
an electrode structure (151, 152, 161 and 162) disposed on the support substrate (170) via the bonding layer (171), the electrode structure comprising:
a plurality of first wires (151) ([0070]),
a plurality of second wires (152) located below the plurality of first wires (151) ([0070]), and
an insulating film (161 and 162) that contacts an entirety of an upper surface of the bonding layer (171) and insulates each of the plurality of first wires (151) from each of the plurality of second wires (152), 
a plurality of light emitting elements (120, 141, and 142), each located on a respective portion of a surface of the electrode structure (151, 152, 161 and 162) such that the light emitting elements are separated from each other along the surface of the electrode structure (FIG. 10J; [0178]), each of the light emitting elements comprising a semiconductor layer (120) and a plurality of electrodes (141 and 142) that are electrically connected to the semiconductor layer and the electrode structure ([0070]).
Thus, Lee ‘626 is shown to teach all the features of the claim with the exception of:
a phosphor layer directly covering a surface of the light emitting element array chip, wherein the phosphor layer has protrusions and recesses at the surface thereof, and wherein a thickness of the phosphor layer at a first protrusion among the protrusions is at least twice a thickness of the phosphor layer at a first recess among the recesses, and wherein the phosphor layer collectively covers (i) surfaces of the light emitting elements and (ii) portions of the surface of the electrode structure between the portions of the surface of the electrode structure on which light emitting elements are located.
However, Won ‘647 teaches (FIG. 4) a phosphor layer (20) collectively covering the entirety of a light emitting element and having protrusions (22) and recesses (22a) formed directly covering a surface of a light emitting element (10), wherein a thickness of the phosphor layer at the protrusions is at least twice a thickness of the phosphor 
Further, Seo ‘064 teaches (FIGs. 11 and 12) separating a semiconductor layer (130) into a plurality of light emitting elements (S1 and S2) by forming grooves (161) on a semiconductor layer side surface of a wafer, and such that the grooves (161) penetrate the semiconductor layer (130) and reach the electrode structure (131, 133, 135, and 137) ([0070-0071]).  Etching from a semiconductor layer side prevents electric short circuits caused by metallic etching by-products ([0016]).  This separation process of Seo ‘064 when applied to the light emitting device of Lee ‘626 would result in the light emitting elements being separated from the semiconductor side surface.  And when the phosphor layer (20) of Won ‘647 is applied to the light emitting device of Lee ‘626 and Seo ‘064, said phosphor layer would cover portions of the surface of the electrode structure (e.g. 131, 133, 135, and 137 of Seo ‘064) between the portions of the surface of the electrode structure on which light emitting elements are located.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed directly covering a surface of the light emitting element array chip of Lee ‘626 a phosphor layer, wherein the phosphor layer has protrusions and recesses at the surface thereof, and wherein a thickness of the phosphor layer at a first protrusion among the protrusions is at least twice a thickness of the phosphor layer at a first recess among the recesses such that the phosphor layer would collectively cover (i) surfaces of the light emitting elements as taught by Won ‘647 to improve light efficiency and to emit light of a desired wavelength; and to have formed the phosphor layer of Lee ‘626 and Won ‘647 collectively covering 

With respect to claim 19, Lee ‘626 teaches (FIGs. 9A and 9B) wherein: the plurality of first wires (151) intersect the plurality of second wires (152) in a plan view ([0108]).
With respect to claim 20, Lee ‘626 teaches (FIGs. 9A and 9B) wherein, in the plan view, intersections between the plurality of first wires (151) and the plurality of second wires (152) overlap respective ones of the light emitting elements (100A) ([0108]).

With respect to claim 22, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 7 above, but primary reference Lee ‘626 does not explicitly teach the additional limitation wherein the phosphor layer directly contacts (i) the surfaces of the light emitting elements and (ii) the portions of the surface of the electrode structure between the portions of the surface of the electrode structure on which light emitting elements are located.
However, Won ‘647 teaches (FIG. 6) a phosphor layer (20) covering the entirety of top and side surfaces of a light emitting element and having protrusions (22) and recesses (22a) formed directly covering a surface of a light emitting element (10), wherein a thickness of the phosphor layer at the protrusions is at least twice a thickness 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phosphor layer of Lee ‘626, Won ‘647, and Seo ‘064 completely covering the entirety of the light emitting element such that it would directly contact (i) the surfaces of the light emitting elements and (ii) the portions of the surface of the electrode structure between the portions of the surface of the electrode structure on which light emitting elements are located as taught by Won ‘647 to improve light efficiency and to emit light of a desired wavelength.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Won ‘647, and Seo ‘064 as applied to claim 7 above, and further in view of Shimizu et al. (US Patent Application Publication 2001/0001207, hereinafter Shimizu ‘207) of record.
With respect to claim 8, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 7 above with the exception of the additional limitation further comprising a drive circuit configured to individually drive the plurality of light emitting elements.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting device of Lee ‘626, Won ‘647, and Seo ‘064 further comprising a drive circuit configured to individually drive the plurality of light emitting elements as taught by Shimizu ‘207 to drive an LED display.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Won ‘647, and Seo ‘064 as applied to claim 7 above, and further in view of Shimokawa ‘640.
With respect to claim 9, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 7 above with the exception of the additional limitation wherein a thickness of the semiconductor layer of the light emitting elements is in a range of 1 to 10 m.
However, Shimokawa ‘640 teaches (FIG. 2) a semiconductor layer (2) having a thickness of 5 m as an art-recognized thickness for a light emitting layer in a light emitting element ([0046]).  A mere change in size has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of the semiconductor layer of the light emitting elements of Lee ‘626, Won ‘647, and Seo ‘064 m as taught by Shimokawa ‘640 as an obvious change in size to an art-recognized thickness for a light emitting layer in a light emitting element.

With respect to claim 11, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 7 above with the exception of the additional limitation wherein: the phosphor layer comprises a light transmissive resin and phosphor particles, and a refractive index of the resin is in a range of 1.30 to 1.50.
However, Shimokawa ‘640 teaches dimethyl silicone as an art-recognized resin to seal phosphor particles ([0048]).  Dimethyl silicone has a refractive index in a range of 1.30 to 1.50.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the resin of Shimokawa ‘640 would inherently have the property of a refractive index in a range of 1.30 to 1.50 because the resin is made of dimethyl silicone, which is the same as the resin as disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the phosphor layer of Lee ‘626, Won ‘647, and Seo ‘064 comprising a light transmissive resin and phosphor .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Won ‘647, and Seo ‘064 as applied to claim 7 above, and further in view of Ikegami ‘918.
With respect to claim 10, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 7 above with the exception of the additional limitation wherein an average layer thickness of the phosphor layer is 50 m or less.
However, Ikegami ‘918 teaches a phosphor layer (7) having a thickness less than 50 m ([0041]) to reduce unevenness in distribution light color ([0022]).  A mere change in size has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an average thickness of the phosphor layer of Lee ‘626, Won ‘647, and Seo ‘064 50 m or less as taught by Ikegami ‘918 to reduce unevenness in distribution light color.

With respect to claim 12, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 7 above with the exception of the additional limitation wherein an m.
However, Ikegami ‘918 teaches phosphor particles having an average diameter in a range of 1 to 30 m ([0043]) to reduce unevenness in distribution light color ([0022]).  A mere change in size has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 IV. A.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an average particle diameter of phosphor particles contained in the phosphor layer of Lee ‘626, Won ‘647, and Seo ‘064 in a range of 1 to 30 m as taught by Ikegami ‘918 to reduce unevenness in distribution light color.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘626, Won ‘647, and Seo ‘064 as applied to claim 19 above, and further in view of Tajima et al. (US Patent Application Publication 2016/0056341, hereinafter Tajima ‘341) of record.
With respect to claim 21, Lee ‘626, Won ‘647, and Seo ‘064 teach the device as described in claim 19 above with the exception of the additional limitation wherein the insulating film covers upper and lower surfaces of the plurality of first wires and upper and lower surfaces of the plurality of second wires.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating film of Lee ‘626, Won ‘647, and Seo ‘064 covering upper and lower surfaces of the plurality of first wires and upper and lower surfaces of the plurality of second wires as taught by Tajima ‘341 to insulate said first and second wires from selected components in a light emitting device having high reliability, good heat dissipation, and high light extraction efficiency.

Statement Concerning Additional Prior Art
Examiner notes that Lee ‘626, cited as the primary reference in the rejection of the claims, is only prior art because Applicant has not perfected the effective filing date of the claimed invention.  Currently, the effective filing date of the claimed invention is 9 February 2018.  If Applicant wishes to perfect the effective filing date of 13 February 2017, which would overcome the outstanding rejections, Applicant is asked to file certified translations of the foreign priority documents.
The following prior art reference has an effective filing (18 September 2015) date prior to the effective filing date of the claimed invention (currently 9 February 2018 -  a certified translation of the foreign priority documents have not been received and accordingly the effective filing date of 13 February 2017 has not been perfected), shares 
Emura et al. (US Patent Application Publication 2017/0084787).
To expedite prosecution, Applicant is requested to review this reference and to either preemptively traverse a rejection of claim 7 relying upon this reference, or to 1.) file certified translations of the foreign priority documents and 2.) provide a statement of common ownership not later than the effective filing date of the claimed invention under 35 U.S.C. 102(b)(2)(C) if applicable.

Response to Arguments
Applicant’s arguments, see remarks, p. 11, filed 3 February 2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant argues there is no structure in Tanaka ‘537 that includes the lower insulating layer (12a ), upper insulating layer (12b), n-side wiring layer (13), and p-side wiring layer (14), along with n-side electrodes (26), and p-side electrodes (24) until the semiconductor body (2) is mounted on the support body (1).  Therefore, Tanaka ‘537 cannot teach the limitation, “bonding the wafer to a support substrate via the bonding layer,” because the elements allegedly comprising the wafer do not exist as a wafer until after the bonding step.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Applicant’s arguments with respect to amended claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893